Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q of Aurum, Inc. (the “Company”) for the three months ended January 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “report”), the undersigned, Joseph Gutnick, Chief Executive Officer of the Company, certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: (1)The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the report fairly presents, in all material respects, the financialcondition and result of operations of the Company. Date:March 16, 2011 Joseph I. Gutnick Chairman of the Board, President and Chief Executive Officer (Principal Executive Officer) 30
